Citation Nr: 0943732	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased disability rating for multiple 
sclerosis, currently evaluated as 70 percent disabling under 
a combined rating.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1990 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) and Board remand.  


FINDINGS OF FACT

1.  The Veteran's multiple sclerosis (MS) with depression and 
cognitive dysfunction is manifested by short-term memory 
impairment, disturbance in motivation and mood, and 
difficulty establishing and maintaining effective 
relationships.  There is no evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty understanding complex 
commands; impairment of both long-term and short-term memory; 
impaired judgment; or impaired abstract thinking.

2.  The Veteran's MS with Lhermitte's sign is manifested by 
full cervical and lumbar range of motion and no evidence of 
ankylosis.  

3.  The Veteran's MS with sensory loss of the right upper 
extremity is manifested by no more than mild incomplete 
paralysis of all radicular groups.

4.  Prior to January 12, 2008 the Veteran's MS with sensory 
loss of the right lower extremity is manifested by no more 
than mild incomplete paralysis of the sciatic nerve.

5.  On and after January 12, 2008, the Veteran's MS with 
sensory loss of the right lower extremity is manifested by no 
more than moderate incomplete paralysis of the sciatic nerve.

6.  The Veteran's MS with fatigue and heat intolerance is 
manifested by fatigue, decreased energy, soreness, no 
evidence of periods of incapacitation, and no evidence of 
nearly constant symptoms that restrict routine daily 
activities by less than 25 percent of pre-illness levels.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for MS 
with depression and cognitive dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.26, 4.124a, Diagnostic Code 8018, 4.130, Diagnostic Code 
9440 (2009).

2.  The criteria for a rating in excess of 30 percent for MS 
with Lhermitte's sign have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, 
Diagnostic Code 8018, 4.71a, Diagnostic Codes 5299-5243 
(2009).

3.  The criteria for a rating in excess of 20 percent for MS 
with sensory loss of the right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.26, 4.124a, Diagnostic Codes 8018, 8513 (2009).

4.  Prior to January 12, 2008, the criteria for a rating in 
excess of 10 percent for MS with sensory loss of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, 
Diagnostic Codes 8018, 8520 (2009).

5.  On and after January 12, 2008, the criteria for a 20 
percent evaluation, but no more, for MS with sensory loss of 
the right lower extremity have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 4.124a, 
Diagnostic Codes 8018, 8520 (2009).

6.  The criteria for a rating in excess of 10 percent for MS 
with fatigue and heat intolerance have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.26, 
4.124a, Diagnostic Code 8018, 4.88b, Diagnostic Codes 6399-
6354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an increased 
evaluation for MS, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to an April 2008 readjudication of the Veteran's claim, 
letters dated in March 2004, June 2006, and January 2008 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded five VA examinations with regard to 
her MS.  38 C.F.R. § 3.159(c)(4).  The Veteran has not 
indicated that she found these examinations to be inadequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, 
the Board finds that the VA examinations obtained in this 
case are more than adequate, and they provide sufficient 
detail to determine the severity of the Veteran's MS and its 
varied manifestations.  Finally, there is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini, 18 Vet. App. 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a March 2000 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for MS and 
assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018, effective November 30, 1999.  In 
February 2004, the Veteran filed the present claim for 
entitlement to an increased disability rating for her 
service-connected MS.  In a July 2004 rating decision, the RO 
denied the Veteran's claim for an increased rating, and the 
Veteran timely appealed this decision.  By an August 2005 
rating decision, the RO assigned separate ratings for the 
different manifestations of the Veteran's MS.  See 38 C.F.R. 
§ 4.124a, Note (2009).  Thus, the RO assigned a separate 30 
percent evaluation for Lhermitte's sign under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5243, effective from February 
27, 2004.  The Veteran's original 30 percent evaluation for 
residuals of multiple sclerosis was reevaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9440 to include the 
symptoms of depression and cognitive dysfunction.  The RO 
also awarded special monthly compensation for loss of use of 
the creative organ for the sexual dysfunction symptoms of the 
Veteran's MS.  Thereafter, in a rating action dated in 
February 2006, the RO assigned a separate 20 percent 
evaluation for sensory loss to the right upper extremity 
under 38 C.F.R. § 4.124a, Diagnostic Code 8513, effective 
February 27, 2004; a separate 10 percent evaluation for 
sensory loss to the right lower extremity under 38 C.F.R. § 
4.124a, Diagnostic Code 8520, effective February 27, 2004; 
and a separate 10 percent evaluation for fatigue and heat 
intolerance under 38 C.F.R. § 4.88b, Diagnostic Codes 6399-
6354, effective February 27, 2004.  The combined evaluation 
for the Veteran's MS was 70 percent.  See 38 C.F.R. § 4.25 
(2009).

MS is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8018.  
The minimum rating for this disorder is 30 percent.  In order 
to warrant a rating in excess of 30 percent, the disorder 
must be rated on its residuals.  With some exceptions, 
disability from neurological conditions and convulsive 
disorders and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Special consideration is given to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, and visceral manifestations.  
Partial loss of use of one or more extremities from 
neurological lesions, such as those caused by MS, is rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  See 38 C.F.R. §  4.124a, 
Note.

VA treatment records from August 2003 through January 2006 
reveal complaints of and treatment for MS symptoms.  In 
August 2003, the Veteran reported that a private magnetic 
resonance imaging (MRI) scan of her brain showed 12 new 
lesions.  She denied any problems at that time.  The 
diagnosis was MS, stable.  In November 2003, the Veteran 
stated that her MS was giving her problems with vision, 
memory, and right leg tingling.  A mental status examination 
was within normal limits.  The diagnosis was MS.  A December 
2003 treatment record notes that the Veteran had a history of 
bilateral optic neuritis in 1996, with loss of vision for a 
few weeks and another bout in 1998 and 2000.  The Veteran 
also had a history of numbness in her right foot the prior 
year for two weeks, and three episodes of tingling in her 
legs, hands, and feet, lasting a day.  In the winter of 2002, 
she had unsteadiness, vomiting, and unbalance for two weeks.  
On examination, the Veteran's visual acuity was good.  She 
complained of fatigue, decreased energy, and feeling sore 
everywhere.  She denied bowel and bladder incontinence and 
noted that she was previously prescribed Avonex for her MS.  
Physical examination revealed mental status to be intact with 
no dystharia.  Pupils were equal, round, and reactive to 
light, and there was no afferent papillary defect.  
Extraocular muscles were intact and optic disks were sharp.  
Visual fields were full to confrontation and facial sensation 
was normal.  Visual acuity was 20/20 bilaterally, and there 
was no nystagmus.  The palate was symmetric, and the tongue 
was midline.  Motor strength was 5/5 in all groups, and there 
was normal tone and bulk with no drift.  Reflexes were in the 
2's in the upper and lower extremities, including the ankles, 
with downgoing toes.  A sensory examination was normal to 
light touch, pinprick, propioception, and vibration.  A 
coordination examination showed a normal finger-nose-finger 
test, five finger movement, and heel-knee-shin test.  Gait 
was also normal.  The diagnosis was history of optic 
neuritis, right foot numbness, and episode of vomiting and 
unsteadiness.  The physician noted that these episodes met 
the clinical criteria for multiple sclerosis, relapsing and 
remitting.

A March 2004 VA treatment record notes that the Veteran had a 
history of bilateral optic neuritis in 1996 with loss of 
vision for a few weeks and another bout in 1998 and 2000.  
The Veteran also had a history of numbness in her right foot 
the prior year for two weeks, and three episodes of tingling 
in her legs, hands, and feet, lasting a day.  In the winter 
of 2002, she had unsteadiness, vomiting, and unbalance for 
two weeks.  The treatment record also reflects that a 
September 2003 MRI of the brain showed 12 new lesions.  The 
Veteran complained of subjective "numbness" and pain 
everywhere, including neck pain since a car accident in 
September 2003.  She had paresthesia in her feet up to the 
thigh.  There was no bowel or bladder incontinence, diplopia, 
or visual changes.  She noted mild depressive symptoms.  
Neurological examination revealed the pupils to be equal, 
round, and reactive to light.  Extraocular movements were 
intact, and visual fields were full.  There was no nystagmus 
or right disc pallor.  Facial sensation was intact and facial 
musculature was symmetrical.  There was full strength of the 
sternocleidomastoid and trapezius muscles, and the palate 
rose symmetrically.  The tongue protruded midline.  Motor 
examination showed normal bulk and tone with no postural 
tremor.  Strength was 5/5 throughout, and there was no 
pronator drift.  Coordination examination revealed finger-
nose-finger movement, five-finger movement, rapid alternating 
movements, and heel-knee-shin movements to be symmetrical 
without dysmetria bilaterally.  Sensory examination revealed 
no objective sensory symptoms, with intact light touch, 
pinprick, vibration, proprioception, and no extinction to 
simultaneous stimulation.  Gait was narrow-based with good 
arm swing.  The Veteran was able to heel-toe walk and tandem 
walk.  A Romberg test was negative.  Reflexes in the 
bilateral upper extremities were 3+, in the bilateral lower 
extremities were 3, and in the bilateral ankles were 1.  Toes 
were downgoing bilaterally.  The diagnosis was probable 
relapsing-remitting MS.

In March 2004, the Veteran underwent a VA neurological 
examination.  She complained of constant numbness in both 
feet and both hands, and in her private areas.  She stated 
that her sexual function was diminished since a fall in 2003, 
noting difficulty becoming aroused and loss of sensation.  
She also complained of being sore everywhere and feeling 
fatigued.  She denied any bowel or bladder incontinence.  She 
stated that she was previously taking Avonex, but that she 
stopped using that medication in April 2003.  She noted that 
the symptoms of fatigue became so bad at that time that she 
failed three classes, so she decided to start using the 
medication again.  She reported that she was using Betaseron 
which caused side effects including flu-like symptoms, 
difficulty sleeping, and bruising at the injection site.  She 
noted pain all over which was a 6-8 out of 10 with no 
precipitating factors.  She stated that she was enrolled in 
school, and was studying marketing.  Physical examination 
revealed the Veteran to be alert and fully oriented with 
appropriate affect.  She was articulate about her health 
problems.  Her gait was normal, narrow-based, and balanced.  
There was no dystharia.  Cranial nerves II-XII were grossly 
intact.  Pupils were equal, round, and reactive to light.  
Extraocular movements were intact.  The palate was symmetric, 
and the tongue was midline.  Strength was normal at 5/5 in 
the upper and lower extremities with normal bulk and tone.  
Reflexes were 2+ in the triceps, biceps, brachioradialis, 
patella, and Achilles with downgoing toes.  A sensory 
examination was normal to light touch and normal to 
monofilament testing.  Coordination was normal with rapid 
alternating movements and normal finger-to-nose-to-finger 
movements.  The Veteran was able to toe and heel walk and 
tandem walk without problems.  The diagnoses were multiple 
sclerosis, sexual dysfunction, and fatigue.  The examiner 
noted that the sexual dysfunction and fatigue were caused by 
the Veteran's MS.

A May 2004 MRI of the Veteran's brain showed small, 
occasionally coalescing demyelinating plaques in the deep 
white matter in the supratentorial brain without contrast 
enhancement with distribution and general patterns which were 
suggestive of MS.  However, it was indistinguishable from any 
other demyelinating disease process which was either systemic 
and focal small vessel ischemic disease, although the lateral 
was less likely an option considering the Veteran's age.  
There were no defined lesions in the infratentorial brain or 
in the cord as visualized.  A May 2004 MRI of the cervical 
spine revealed a small posterior central disc herniation at 
C5-C6 of uncertain clinical significance with no effacement 
of the nerve roots and minor degenerative change with disc 
height loss at C5-C6.  The apparent craniocervical junction, 
cord, and vertebrae were unremarkable.  A September 2004 VA 
treatment record reflects that the Veteran reported 
difficulty sleeping.

A September 2004 VA treatment record notes the Veteran's 
complaints of generalized stiffness in her joints and low 
back pain.  She reported mild nausea and difficulty sleeping.  
She denied visual problems, except for not being able to see 
at night.  Neurological examination showed the Veteran's 
pupils to be equal, round, and reactive to light with intact 
extraocular movements.  Cranial nerves II-XII were grossly 
intact.  Sensation was grossly intact.  There were no signs 
of dysdiodochokinesia or cerebellar dysfunction.  Romberg and 
Babinski tests were negative.  There was no gait abnormality.  
Muscle strength was 5/5 throughout and symmetric.  The 
diagnosis was history of MS that is currently stable.  The VA 
physician noted that the Veteran was not having complications 
with optic neuritis or a flare of her symptoms.

In a January 2005 hearing before the RO, the Veteran 
testified that she had memory loss when she was first 
diagnosed with MS.  She noted that her symptoms included 
short memory difficulties, trouble holding a steady job due 
to MS episodes, and sometimes feeling totally down.  She 
stated that she lived with her parents and was not married.  
She explained that, during an episode of MS, her body turned 
to rubber and she couldn't walk.  She noted that, during her 
last episode, she was throwing up constantly, couldn't walk, 
and her balance was totally off.  She stated that this lasted 
several days, and that she had to go to school like that.  
She also indicated that she failed some classes because of 
her MS and was undergoing vocational rehabilitation.  In 
addition, the Veteran complained of sexual dysfunction 
associated with her MS.

In May 2005, the Veteran underwent another VA neurological 
examination.  The Veteran complained of numbness in the 
genital and buttocks area and the bilateral hands.  She 
stated that she had the genital area numbness for years, and 
the hand numbness for approximately 9 weeks.  She reported 
taking Avonex, tramadol, Flexeril, Vicodin, and Advil, and 
noted that she took all of those medications on a daily 
basis.  The Veteran noted numbness, tingling, and weakness in 
her bilateral hands, and stated that one of her main problems 
was memory loss which was worsening.  She indicated that 
stress caused flare-ups, and complained of fatigue which she 
noted interfered with her ability to perform her daily 
activities.  She stated that she did not tolerate heat well 
and that the heat increased her fatigue and sensation of 
weakness.  She reported that she was a student in marketing.  
She complained of experiencing electric pain up and down her 
neck which does not radiate to her arms.  The Veteran 
reported that she was in a motor vehicle accident in 2004 and 
that she did a lot of lifting in the Reserves, which caused 
back pain.  The Veteran also complained of decreased libido 
and lack of sensation in the genital, perineal, and buttock 
area with reduced intensity and frequency of orgasm.

Physical examination revealed the Veteran to be alert and 
fully oriented with appropriate affect.  She was articulate 
about her health care.  Pupils were equal, round, and 
reactive to light.  Extraocular movements were intact without 
nystagmus.  There was tenderness to palpation over the 
bilateral paracervical muscles, but no tenderness to 
palpation in the low back.  Range of motion for the cervical 
and lumbar spine was fluid and full without a complaint of 
pain.  As measured with a goniometer, range of motion was 
normal.  The Veteran was able to touch her toes five times 
with repetitive use testing without a complaint of pain or 
reduction in range of motion or function.  Movement of the 
neck was fluid and apparently pain free.  Deep tendon 
reflexes were intact in the upper and lower extremities.  
Straight leg raising was negative.  Strength was 5/5 in the 
upper and lower extremities, with the exception of grip 
strength which was 4 to 4+/5.  Sensation was diminished to 
light touch over the buttocks, perineal area, and external 
mons pubis.  Sensation to light touch was diminished over the 
distal fingertips of all ten fingers.  Sensation was 
otherwise intact.  The Veteran was able to remember one 
object out of three after five minutes.  The diagnoses were 
MS, Lhermitte's sign, neck strain, low back strain, sexual 
dysfunction, hand numbness, fatigue, and heat intolerance.  

In May 2005, the Veteran also underwent a VA mental disorders 
examination.  The report notes her complaints of feeling 
worried that she may end up in a wheelchair, fear about the 
ability to enter a full-time career, and fear about her 
ability to become pregnant, marry, and have a family.  Her 
symptoms included light sensitivity, constant pain in her 
hands, body, and back, and numbness in her feet.  She also 
noted her fear of becoming blind.  She tried to maintain a 
positive attitude and a cover of cheerfulness because she did 
not want others to know that she may be ill.  Mental status 
examination revealed the Veteran to be attractive, animated, 
and stylishly dressed.  There was no gross impairment of 
thought process or communication.  Delusions and 
hallucinations were denied.  There was no evident 
inappropriate behavior.  She admitted to having suicidal 
thoughts of taking an overdose, but she had no ideation, 
plans, or intent.  She was able to maintain minimal personal 
hygiene and other basic activities of daily living.  She was 
alert and fully oriented, and was able to recall five recent 
presidents.  She was also able to remember two out of three 
items after five minutes, was able to perform serial sevens 
slowly and accurately, and had a fair knowledge of current 
events.  She described difficulty with short-term memory and 
concentration.  There was no evidence of obsessive and 
ritualistic behavior.  Speech showed no impairment with no 
irrelevant, illogical, or obscure speech patterns.  She 
denied panic attacks, but she was chronically anxious because 
of uncertainty about her future and the status and progress 
of her MS.  She described her depression as a 7 on a 1 to 10 
scale.  She described herself as frequently discouraged and 
pessimistic.  Sleep was impaired with frequent awakenings and 
feeling fatigued in the morning and throughout the day.  The 
Veteran indicated that she had a boyfriend whom she had known 
since high school, but that she was experiencing sexual 
dysfunction since her diagnosis of MS.  The examiner 
indicated that the Veteran experienced a variety of symptoms 
due to her MS, including feeling discouraged, depressed, 
anxious, and easy fatigability.  She also had mild cognitive 
impairments.  The examiner noted that the Veteran's 
occupational potential would likely be impacted by "the 
unpredictable course of multiple sclerosis."  The diagnoses 
included mood disorder, anxiety disorder, and sexual 
dysfunction all secondary to MS.  A GAF score of 60 was 
assigned.  The examiner indicated that the GAF score of 60 
indicated moderate difficulties in social and occupational 
functioning.

A March 2005 VA treatment record notes the Veteran's 
complaints of difficulty with balance.  She denied dizziness, 
vertigo, and falls.  She also noted intermittent hand 
numbness and tingling, but she was able to perform the 
activities of daily living, including writing.  She denied 
changes in vision, sensory or motor function, and bladder 
difficulties.  Physical examination revealed the pupils to be 
equal, and reactive to light with intact extraocular muscles 
and no nystagmus.  Visual fields were full to confrontation.  
Facial sensation was intact bilaterally, and the face was 
symmetrical with normal strength and activation.  The palate 
rose symmetrically, and the tongue protruded to midline.  The 
sternocleidomastoid and trapezius muscles had full strength.  
Motor examination revealed normal bulk and tone and 5/5 
strength.  The reflexes were 2/2 in the biceps, 2/2 in the 
brachioradialis, 3/3 in the patella, and 2/2 at the Achilles.  
Toes were downgoing to plantar stimulation.  Coordination 
revealed finger-nose-finger, five finger movement, and rapid 
alternating movements to be intact bilaterally.  Gait was 
normal based with normal arm swing.  The Veteran was able to 
heel-toe walk, but had difficulty with tandem gait.  A 
Romberg test was negative.  The diagnosis was history of MS, 
currently with MS flare.  A May 2005 VA treatment record 
reflects the Veteran's complaints of several episodes of 
tingling, numbness, and weakness of the hands and legs since 
2003.  She complained of right and left hand numbness, 
tingling, and weakness which interfered with her ability to 
grasp and hold objects.  She also complained of problems 
sleeping, intermittent imbalance, anxiety, short-term memory 
problems, intermittent nausea, and insomnia.  Physical 
examination revealed the Veteran to have fluent speech.  
Visual fields were full to confrontation, and pupils were 
equal, round, and reactive to light.  The eyes aligned on 
primary gaze.  Extraocular muscles were intact without 
nystagmus, and with smooth pursuit.  There was normal facial 
sensation and no facial asymmetry.  Hearing was grossly 
intact bilaterally, and the palate elevated symmetrically.  
There was normal strength of the sternocleidomastoid and 
trapezius muscles.  Muscle strength was 5/5 throughout with 
normal bulk and tone.  Deep tendon reflexes were 3 in the 
right upper extremity and 2+ in the left upper extremity.  
Patellar reflexes were 3 on the right and 2 on the left, and 
ankle reflexes were 2 bilaterally.  The toes were downgoing 
bilaterally.  There was no pronator drift or satelliting, and 
normal five finger movement bilaterally.  Sensory examination 
revealed all sensory modalities to be intact in the upper and 
lower extremities with no extinction, but tingling on the 
right hand.  A coordination examination revealed finger-nose-
finger, rapid alternating movements, and heel-knee-shin tests 
to be normal.  Gait was narrow based with normal arm swing 
and stride amplitude and no difficulty on tandem gait.  A 
Romberg test was negative.  The diagnosis was MS with hand 
paresthesias, mood imbalance, and insomnia.

A June 2005 VA neuropsychological evaluation notes the 
Veteran's complaints of cognitive impairment due to MS.  
After administering numerous tests, the VA physician 
concluded that the Veteran's scores were below expectations 
on most tasks, including memory, which was deficient.  The 
physician noted that it was likely that psychological factors 
affected her cognitive profile.  The results of personality 
screening measure suggested that she was preoccupied with 
somatic concerns and may have been using those concerns to 
help deal with psychological stresses.  The physician 
recommended that she be encouraged to get psychological help 
for her depression and somatic preoccupations.  The physician 
also stated that, given the evidence of somatic preoccupation 
and tendency to endorse a variety of cognitive deficits 
despite evidence to the contrary, it was likely that her 
cognitive complaints had a psychological rather than organic 
origin.

An August 2005 VA treatment record reflects that the Veteran 
had "no functional limitations from her MS" but had mild 
baseline imbalance.  She noted that her most annoying 
symptoms was pain in the right hand and right leg which was 
occasionally sharp and stabbing and occasionally dull and 
throbbing.  The treatment record reveals that an April 2005 
MRI of the brain and cervical spine showed several non-
enhancing periventricular white matter lesions, mostly 
trigonal and bilateral, and a new C5-C6 lesion without 
contrast enhancement.  The VA treatment record also indicates 
that the Veteran was generally high functioning, obtained a 
Bachelor's degree in marketing, and exercised regularly.  On 
examination, mental status was intact, the Veteran was alert 
and fully oriented, and speech and language were normal.  The 
Veteran's pupils were equal, round, and reactive to light.  
Extraocular muscles were intact without nystagmus, and visual 
fields were full to confrontation.  There was no afferent 
papillary defect.  Facial muscles activated symmetrically and 
were intact to pinprick.  Palates elevated symmetrically, and 
the tongue protruded midline.  Motor strength was 5/5 
throughout with normal bulk and tone, except strength was 5-
/5 in the right upper extremity.  Reflexes were 2+ to 3 
throughout with no ankle clonus and mute toes.  Sensation was 
patchily reduced to pin and vibration in the right upper 
extremity and right lower extremity versus the left.  Finger-
nose-finger coordination was intact.  Gait was casual and 
narrow based.  Heel, toe, and tandem gaits were intact.  The 
diagnosis was MS, stable clinically since last visit, without 
flare.  Functional status was noted to be good, but there was 
chronic pain in the right side limbs with some mild sensory 
loss in the right upper extremity and right lower extremity 
at baseline.

In January 2008, the Veteran underwent another VA 
neurological examination.  She complained that the numbness 
in her right foot was getting worse; of decreased strength 
and coordination in her hands; of worsening numbness, pain 
and tingling in her right leg; of worsening memory; and of 
worsening unsteadiness.  She also stated that there was no 
improvement in her sexual dysfunction or in her heat 
intolerance with fatigue.  She reported that she was employed 
as a Department of Defense worker and stated that she has 
missed days of work due to fatigue and that her speech was 
sometimes worse due to fatigue while she was at work.  She 
noted that she had fatigue and constant pain which affected 
her daily and recreational activities.  She also complained 
of unsteadiness with her balance, problems with speech and 
vision, and depression.  She noted that she had no 
improvement in her Lhermitte's sign of an electrical 
sensation going down her arms when she bends her neck 
downwards, and she stated that she could not hold her head 
down when she read a book.  

Physical examination revealed the Veteran to be alert and 
oriented, well-nourished, and well-developed.  Her posture 
and gait were normal, and her gait was narrow-based with a 
normal stance phase, bilaterally.  There was minimal evidence 
of slight imbalance with walking, and the Veteran was able to 
rise onto her heels without difficulty and was able to rise 
from a squat without difficulty.  In addition, she was able 
to tandem walk without difficulty, but with minimal evidence 
of slight instability.  A Romberg test was basically negative 
for instability while standing with her feet together and 
eyes closed, except that she swayed slightly and stated that 
she felt "kind of unsteady."  On neurological examination, 
cranial nerves II-XII were grossly intact and there was no 
tremor or facial asymmetry.  Coordination for rapid 
alternating movements was slightly diminished for the hands, 
bilaterally.  Coordination for heel-shin-knee test was 
normal, bilaterally, and the Veteran was able to remember 2 
out of 3 objects after 5 minutes.  Deep tendon reflexes were 
hyperreflexic at 3+, bilaterally, at the biceps, 
brachioradialis, triceps, patellar, and Achilles tendons.  
There was no ankle clonus.  Strength was 4/5 in bilateral 
grip strength and bilateral biceps, triceps, and left hip 
flexors.  Strength was otherwise 5/5 in the upper and lower 
extremities.  Sensation was intact to light touch in the 
bilateral upper and lower extremities, with the exception 
that the right leg from the groin area to the foot had 
markedly diminished sensation to light touch.  Two-point 
discrimination was absent over the bilateral hands.  The 
diagnoses were MS, Lhermitte's sign, fatigue, and heat 
intolerance.

In March 2008, the Veteran underwent a VA mental disorders 
examination.  She complained of social isolation, and 
reported that her MS caused symptoms including elbow pain, 
foot numbness, neck pain when bending, right hand weakness 
and pain which resulted in her dropping things, memory 
problems, and chronic pain.  She also noted a history of 
vision problems.  The Veteran reported that she obtained her 
Bachelor's degree in business and marketing in 2005, and that 
she recently moved into a house that she purchased.  She 
noted that she had a good relationship with her parents.  She 
also indicated that she was employed full-time for the 
Department of Defense, but she described herself as a 
"loner" and asserted that she "pretty much just go to work 
and come home."  She reported that she continued to see her 
boyfriend but that she saw less of him since she moved out of 
her parent's house and bought her own house.  She noted that 
she did not see the relationship as moving towards marriage.  
She also indicated that she enjoyed her dog and took her dog 
to a park every day, and that she enjoyed being outside as 
much as possible.  Mental status examination revealed 
unremarkable psychomotor activity and speech, with a 
cooperative and attentive attitude.  Her mood was 
unremarkable and her affect was normal.  The Veteran was 
easily distracted with a short attention span.  She was alert 
and fully oriented, and her thought process and content were 
unremarkable.  There were no delusions, and her judgment was 
intact.  Intelligence was noted to be below average, and the 
Veteran's insight was good as she understood that she had a 
problem.  She reported sleep impairment and occasional 
nightmares, but denied hallucinations.  There was no 
inappropriate behavior, no obsessive or ritualistic behavior, 
and no homicidal thoughts.  The Veteran endorsed suicidal 
thoughts, but denied any current intent.  Impulse control was 
good, and she denied any episodes of violence.  She was able 
to maintain minimum personal hygiene, and there were no 
problems with the activities of daily living.  The examiner 
noted that "[m]uch of her cognitive presentation during the 
examination seems explainable on the basis of her modest 
intellectual abilities."  The Veteran's recent and remote 
memory were normal, but her immediate memory was mildly 
impaired.  She denied self-dislike, punishment feelings, 
worthlessness, and indecisiveness.  She admitted to early 
morning awakening and reduced appetite and libido.  The 
diagnosis was dysthymic disorder, and a GAF score of 75 was 
assigned.  The examiner noted that there was not total 
occupational and social impairment due to mental disorder; 
that the Veteran's mental disorder did not result in 
deficiencies in judgment, thinking, family relations, work, 
mood, or school; that there was not reduced reliability and 
productivity due to mental disorder symptoms; and that there 
was not an occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks due to mental disorder signs and symptoms, but with 
generally satisfactory functioning.  In addition, the 
examiner noted that the Veteran's symptoms were transient or 
mild and decreased work efficiency and the ability to perform 
occupational tasks only during periods of significant stress.  
The examiner indicated that the Veteran presented with 
depression, but that the severity did not appear to be 
disabling or grossly disruptive.  The examiner further 
reported that the Veteran was chronically and mildly 
dysthymic.

In a March 2008 psychological form, the Veteran reported that 
she felt sad much of the time, felt more discouraged about 
her future than she used to be, did not feel like a failure, 
didn't enjoy things as much as she used to, felt guilty over 
many things she had done or should have done, didn't feel she 
was being punished, and felt the same about herself as ever.  
She also indicated that she was more critical of herself than 
she used to be, had thoughts of killing herself but would not 
carry them out, cried more than she used to, felt more 
restless or wound up than usual, was less interested in other 
people or things than before, made decisions about as well as 
ever, and did not feel that she was worthless.  In addition, 
she reported that she had less energy than she used to have, 
slept a lot less than usual and woke up 1 to 2 hours early, 
had a reduced appetite, could not concentrate as well as 
usual, got more tired or fatigued more easily than usual, and 
was less interested in sex than she used to be.

I.  MS with Depression and Cognitive Dysfunction

The manifestations of MS involving the Veteran's depression 
with cognitive dysfunction are evaluated under Diagnostic 
Codes 8018-9440.  The hyphenated code indicates that the 
Veteran's MS includes manifestations of depression and 
cognitive dysfunction.  See 38 C.F.R. § 4.27 (2009).  As 
previously noted, a disability evaluation in excess of 30 
percent is not warranted directly under Diagnostic Code 8018.  
In order to warrant a rating in excess of 30 percent for MS, 
the disorder must be rated on its residuals.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8018.

Pursuant to Diagnostic Code 9440, an anxiety disorder is 
rated as 30 percent disabling when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is for 
application when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 30 percent for the 
Veteran's depression and cognitive dysfunction residuals of 
MS.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  The Veteran's GAF score of 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 46-47.  The Veteran's GAF score of 75 reflects that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); and no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  Id.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2009); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran has reported short-term memory trouble, problems 
concentrating, depression, suicidal thoughts without plan or 
intent, anxiety, and problems sleeping.  She has also noted 
decreased energy, feeling totally down, feeling worried, 
fear, cognitive impairment, social isolation, feeling sad and 
discouraged, loss of interest, feeling guilty, self-
criticism, crying more frequently, and reduced appetite.  She 
reported that she was employed full-time, owned her own 
house, had a good relationship with her parents, and obtained 
her Bachelor's degree in business and marketing.  She noted 
that she had a boyfriend, but that she did not see the 
relationship ending in marriage.  The medical evidence of 
record reflects that the Veteran regularly had no impairment 
of thought process or communication, no inappropriate 
behavior, and the ability to maintain minimal personal 
hygiene and the basic activities of daily living.  She was 
found to be alert and fully oriented, had normal speech, 
denied panic attacks, and had no obsessive or ritualistic 
behavior.  She was able to recall 5 recent presidents, 
remembered 2 out of 3 items after 5 minutes, had fair 
knowledge of current events, and was able to perform serial 
7's.  There was mild cognitive impairment noted, and she 
endorsed suicidal thoughts without plan or intent.  She 
denied delusions and hallucinations and had unremarkable 
psychomotor activity.  Her mood was noted to be unremarkable, 
and her affect was normal.  She was easily distracted and had 
a short attention span.  Thought content was unremarkable, 
and insight and judgment were intact.  Although recent and 
remote memory were found to be unremarkable, immediate memory 
was mildly impaired.

With consideration of the entire record, the Board finds that 
the evidence does not show that the Veteran's depression and 
cognitive dysfunction residuals of MS meet the criteria for 
the next higher disability rating of 50 percent pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9440.  Although there is 
evidence of short-term memory impairment, disturbances in 
motivation and mood, and difficulty establishing and 
maintaining effective relationships, there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of both short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; or impaired 
abstract thinking.  38 C.F.R. § 4.130, Diagnostic Code 9440.  
Accordingly, an increased rating greater than 30 percent for 
depression and cognitive dysfunction residuals of MS is not 
warranted.  Id.  

II.  MS with Lhermitte's Sign

The manifestations of MS involving the Veteran's Lhermitte's 
sign are evaluated under Diagnostic Codes 5299-5243.  
Hyphenated diagnostic codes and rating by analogy are used 
when an unlisted disability is at issue.  See 38 C.F.R. § 
4.27.  The first two digits of the first diagnostic code 
indicate the most closely related body part followed by a 
"99."  Id.  Use of the second diagnostic code helps provide 
further detail regarding the origins of the unlisted 
disability, the bodily functions affected, the 
symptomatology, and anatomical location.  Id.; see Tropf v. 
Nicholson, 20 Vet. App. 317, 321 (2006).  Moreover, the 
diagnostic code following the hyphen is the diagnostic code 
by which the disability is evaluated.  Id.

The RO assigned a 30 percent evaluation for the Veteran's 
manifestations of MS involving Lhermitte's sign under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Under the General Rating Formula, a 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, General Rating 
Formula.  A 40 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent evaluation is assigned when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 100 
percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V (2009).  Any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

Intervertebral disc syndrome is rated under the General 
Rating Formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (Formula for 
Rating Incapacitating Episodes), whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 
C.F.R. § 4.25.  Under the Formula for Rating Incapacitating 
Episodes, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, 
Note (1) (2009).

The evidence of record reflects the Veteran's complaints of 
neck pain and low back pain.  She complained of an electric 
pain up and down her neck which radiated to her arms when she 
bent her head downward.  She indicated that she could not 
hold her head down while she read a book.  She noted that she 
was involved in a motor vehicle accident in May 2004 and 
performed heavy lifting while in the Reserves, which caused 
back pain.  On physical examination, there was tenderness to 
palpation over the bilateral paracervical muscles, but no 
tenderness in the low back.  Range of motion of the cervical 
and lumbar spine was fluid and full without pain.  As 
measured by a goniometer, range of motion was normal.  The 
Veteran was able to touch her toes 5 times with repetitive 
use testing without a complaint of pain or reduction in range 
of motion or function.  Movement of her neck was fluid and 
pain free.  As the evidence of record reveals that there was 
full range of motion of both the cervical and the lumbar 
spine with no evidence of ankylosis of either the cervical or 
thoracolumbar spine, an evaluation in excess of 30 percent is 
not warranted for the manifestations of the Veteran's MS 
involving Lhermitte's sign under the General Rating Formula.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating 
Formula.  

Additionally, an evaluation in excess of 30 percent under the 
Formula for Rating Incapacitating Episodes is not warranted 
because there is no evidence of record that the Veteran had 
any incapacitating episodes of Lhermitte's sign.  There is no 
evidence that the Veteran's Lhermitte's sign required bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating 
Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2009), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The Veteran 
reported neck and low back pain.  She also noted an 
electrical sensation in her neck and down her arms when she 
bent her neck downward and that she could not hold her head 
down while she read a book.  However, the objective evidence 
of record does not to show that the Veteran's Lhermitte's 
sign causes a level of functional loss greater than that 
already contemplated by the assigned evaluation.  Id.  
Physical examination showed pain on palpation over the 
bilateral paracervical muscles, but no tenderness to 
palpation in the low back.  In addition, range of motion of 
the cervical spine and lumbar spine were full, and the May 
2005 VA examiner reported that repetitive motion testing did 
not result in complaints of pain, reduction in range of 
motion, or reduction in function.  See id.; see also 38 
C.F.R. § 4.71a, General Rating Formula.  Accordingly, the 
Veteran is not entitled to an increased evaluation based on 
these provisions because the evidence of record shows no 
additional functional impairment, fatigability, 
incoordination, weakness, or pain beyond that already 
contemplated within the 30 percent evaluation.  38 C.F.R. §§ 
4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

III.  MS with Sensory Loss to the Right Upper Extremity

The manifestations of MS involving the Veteran's sensory loss 
of the right upper extremity are evaluated under Diagnostic 
Code 8513, which contemplates paralysis of all radicular 
groups.  To that end, Diagnostic Code 8513 provides for 20, 
30, and 60 percent evaluations for incomplete paralysis of 
all radicular groups of the non-dominant extremity that is 
mild, moderate, and severe, respectively.  38 C.F.R. § 
4.124a, Diagnostic Code 8513.  An 80 percent evaluation is 
assigned for complete paralysis of all radicular groups of 
the non-dominant extremity.  Id.  Evaluations of 20, 40, and 
70 are provided for incomplete paralysis of all radicular 
groups of the dominant extremity that is mild, moderate, and 
severe, respectively.  Id.  A 90 percent evaluation is 
assigned for complete paralysis of all radicular groups of 
the dominant extremity.  Id.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The words "mild," "moderate," and 
"severe," as used in the various diagnostic codes, are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  

The Veteran reported right hand tingling, numbness, weakness, 
decreased strength, and decreased coordination.  She 
indicated that her right hand neurological symptoms 
interfered with her ability to grasp and hold objects.  She 
also complained of right hand pain which she described as 
occasionally sharp and stabbing and occasionally dull and 
throbbing.  The objective medical evidence of record showed 
that the Veteran regularly had 5/5 motor strength of the 
right upper extremity with normal bulk and tone.  On a few 
occasions, grip strength was noted to be 4/5 or 4+/5, and 
motor strength was reported as 4/5 or 5-/5.  Reflexes were 
regularly 2, 2+, or 3+ in the right upper extremity, and 
cranial nerves II-XII were grossly intact.  Deep tendon 
reflexes were reported to be intact in the upper extremities.  
Sensory examination was regularly reported as normal to light 
touch, pinprick, proprioception, vibration, and monofilament 
testing in the right upper extremity.  However, in May 2005, 
the VA examiner found that sensation to light touch was 
diminished over the distal fingertips.  On another occasion, 
sensation was patchily reduced to pin and vibration in the 
right upper extremity.  An August 2005 VA physician reported 
that the Veteran had mild sensory loss in the right upper 
extremity.

Initially, the medical evidence of record does not indicate 
whether the Veteran's right upper extremity is her dominant 
or non-dominant extremity.  Accordingly, the Board will 
assume that the Veteran is right extremity dominant, as this 
would result in a more favorable evaluation for the Veteran.

However, the evidence does not support an evaluation greater 
than 20 percent for the manifestations of MS involving 
sensory loss of the right upper extremity under Diagnostic 
Code 8513, as the evidence does not suggest incomplete 
paralysis of all radicular groups of the right upper 
extremity that is more than mild.  The Board acknowledges the 
Veteran's complaints of tingling, numbness, weakness, and 
decreased coordination in the hands.  However, the objective 
evidence shows that sensation was regularly intact and motor 
strength was regularly 5/5.  Although sensation was patchily 
reduced on one occasion, sensation to light touch was 
diminished over the distal fingertips on one occasion, there 
were a few reports of reduced grip strength at 4/5 or 4+/5, 
and there were occasional reports of reduced right upper 
extremity strength at 4/5 or 5-/5, these symptoms do not 
indicate more than mild incomplete paralysis.  Moreover, an 
August 2005 VA physician described the Veteran's right upper 
extremity sensory loss as "mild."  Thus, the Board 
concludes that the evidence does not demonstrate that the 
Veteran's right upper extremity loss is more than "mild."  
For these reasons, an evaluation greater than 20 percent for 
manifestations of MS involving sensory loss of the right 
upper extremity is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.

IV.  MS with Sensory Loss to the Right Lower Extremity

The manifestations of MS involving the Veteran's sensory loss 
of the right lower extremity are evaluated under Diagnostic 
Code 8520, which contemplates paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Evaluations of 10, 
20, 40, and 60 percent are warranted for mild, moderate, 
moderately severe, or severe (with marked muscular atrophy) 
incomplete paralysis of the sciatic nerve, respectively.  Id.  
The maximum 80 percent evaluation is warranted when there is 
complete paralysis of the sciatic nerve; when the foot 
dangles and drops, when there is no active movement possible 
for muscles below the knee, or when flexion of knee is 
weakened or (very rarely) lost.  Id.  

As previously noted, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.  The terms 
"mild," "moderate," "moderately severe" and "severe," 
as used in the various diagnostic codes, are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
ensure that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  

The Veteran reported right leg and right foot tingling and 
numbness.  She complained of unsteadiness and difficulty with 
balance.  In addition, she noted right leg pain which was 
occasionally sharp and stabbing and occasionally dull and 
throbbing.  The objective medical evidence of record showed 
that the Veteran regularly had 5/5 motor strength of the 
right lower extremity with normal bulk and tone and no drift.  
Deep tendon reflexes were intact.  The Veteran regularly 
denied bowel and bladder incontinence.  Reflexes were 
regularly 3/3 at the patella and 2/2 at the Achilles with 
downgoing toes.  Sensory examinations were regularly normal 
and grossly intact to light touch, pinprick, propioception, 
vibration, and monofilament testing.  However, in August 
2005, sensation was noted to be patchily reduced to pin and 
vibration in the right lower extremity, and in January 2008, 
there was marked diminished sensation to light touch in the 
right leg from the groin area to the foot.  The Veteran's 
gait was regularly normal, and was narrow-based with good arm 
swing.  She was able to heel-toe walk and tandem walk without 
difficulty except on one occasion.  A heel-knee-shin test was 
normal, a Romberg test was negative, and a Babinski test was 
negative.  Cranial nerves II-XII were intact, and 
coordination was reported to be normal.  In August 2005, 
there was minimal evidence of slight imbalance with walking.  
However, the VA physician reported that the Veteran's right 
lower extremity sensory loss was only "mild."

After consideration of the pertinent evidence of record, the 
Board concludes that the criteria for a rating in excess of 
10 percent for the Veteran's service-connected manifestations 
of MS involving sensory loss of the right lower extremity 
have not been met prior to January 12, 2008, but that an 
evaluation of 20 percent is warranted on and after January 
12, 2008.  

Prior to January 12, 2008, the Veteran's sensory loss of the 
right lower extremity was manifested by subjective complaints 
of tingling, numbness, unsteadiness, and pain.  The objective 
evidence showed regularly grossly intact sensation of the 
right lower extremity which was patchily reduced to pin and 
vibration on one occasion.  Motor strength was regularly 5/5 
with normal bulk and tone and no drift.  Coordination was 
normal, reflexes were intact and symmetrical, and gait was 
normal.  There were no complaints of bowel or bladder 
incontinence.  Moreover, an August 2005 VA physician 
described the Veteran's right lower extremity sensory loss as 
"mild."  Thus, prior to January 12, 2008, the evidence does 
not show sensory loss of the right lower extremity which was 
more than "mild."  For these reasons, an increased 
evaluation greater than 10 percent for manifestations of MS 
involving sensory loss of the right lower extremity is not 
warranted prior to January 12, 2008.

However, a January 2008 VA neurological examination reveals 
that there was marked diminished sensation to light touch in 
the right leg from the groin area to the foot.  In addition, 
there was minimal evidence of unsteadiness and imbalance on 
objective examination as demonstrated by the Veteran's gait.  
The Board finds that this evidence most closely approximates 
a finding of moderate incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.7 (2009); see also 38 C.F.R. § 
4.124a, Diagnostic Code 8720.  However, a 40 percent 
evaluation manifested by moderately severe incomplete 
paralysis is not for application on and after January 12, 
2008 because the evidence of record showed normal gait except 
for minimal instability and the Veteran was able to heel-toe 
walk and tandem walk.  Romberg test was also basically 
negative except for instability.  Neurological examination 
revealed cranial nerves II-XII to be grossly intact with 
normal coordination.  Deep tendon reflexes were 3+ at the 
patellar and Achilles tendon.  Strength was 5/5 in the right 
lower extremity.  Accordingly, an evaluation greater than 20 
percent is not warranted for the Veteran's manifestations of 
MS involving right lower extremity sensory loss on and after 
January 12, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8520; 
see 38 C.F.R. § 3.400; see also Hart, 21 Vet. App. 505 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  

V.  MS with Fatigue and Heat Intolerance

The manifestations of MS involving the Veteran's fatigue with 
heat intolerance are evaluated under Diagnostic Codes 6399-
6354.  As previously noted, hyphenated diagnostic codes and 
rating by analogy are used when an unlisted disability is at 
issue.  See 38 C.F.R. § 4.27.  The first two digits of the 
first diagnostic code indicate the most closely related body 
part followed by a "99."  Id.  Use of the second diagnostic 
code helps provide further detail regarding the origins of 
the unlisted disability, the bodily functions affected, the 
symptomatology, and anatomical location.  Id.; see Tropf, 20 
Vet. App. at 321.  Moreover, the diagnostic code following 
the hyphen is the diagnostic code by which the disability is 
evaluated.  Id.

Diagnostic Code 6354 contemplates chronic fatigue syndrome as 
manifested by debilitating fatigue, cognitive impairments, 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms.  A 10 percent 
evaluation is assigned when symptoms wax and wane but result 
in periods of incapacitation of at least one but less than 
two weeks total duration per year, or; symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  A 20 percent evaluation is warranted 
when symptoms are nearly constant, and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  Id.  

The evidence of record reflects the Veteran's complaints of 
fatigue, decreased energy, and feeling sore everywhere.  In a 
March 2004 VA neurological examination, the Veteran reported 
that she stopped taking her MS medications and that her 
fatigue became so bad that she failed three classes, so she 
started taking her medication again.  A May 2005 VA 
neurological examination reveals that the Veteran reported 
fatigue which interfered with the ability to perform daily 
activities.  She also noted that she could not tolerate heat 
as well, and that the heat increased her fatigue.  In a 
January 2008 VA neurological examination, the Veteran 
reported no improvement in her fatigue and heat intolerance, 
and indicated that her fatigue and constant pain affected her 
daily and recreational activities.

After consideration of the pertinent evidence of record, the 
Board concludes that the criteria for a rating in excess of 
10 percent for the Veteran's service-connected manifestations 
of MS involving fatigue and heat intolerance have not been 
met.  While the Veteran has reported on several occasions 
that her fatigue interfered with her ability to perform daily 
activities and recreation, the evidence does not reflect 
debilitating fatigue and cognitive impairments that are 
nearly constant and restrict routine daily activities by less 
than 25 percent of pre-illness level; or which wax and wane 
resulting in periods of incapacitation of at least 2 but less 
than 4 weeks duration.  38 C.F.R. § 4.88b, Diagnostic Code 
6354.  There is no evidence that the Veteran's fatigue and 
heat intolerance cause periods of incapacitation.  In 
addition, as previously discussed, the Veteran obtained her 
Bachelor's degree in business and marketing in 2005 and works 
full-time.  While the Veteran reports that her fatigue and 
heat intolerance impact her ability to perform daily 
activities, the objective evidence does not indicate that her 
fatigue and heat intolerance restrict her daily activities by 
less than 25 percent of pre-illness level.  Accordingly, an 
increased evaluation greater than 10 percent for 
manifestations of MS involving fatigue and heat intolerance 
is not warranted.  Id.

VI.  Other Considerations

The Board has also considered whether the Veteran's MS is 
manifested by any additional symptoms which have not been 
considered in the current evaluations.  However, there is no 
competent medical evidence that the Veteran experiences 
manifestations of MS, in addition to those already considered 
under the assigned separate evaluations, sufficient to 
warrant ratings in excess of those disability ratings 
currently assigned.  While the evidence of record suggests 
that the Veteran experienced symptoms including speech 
disturbances and impairment of vision as a result of her MS, 
the medical evidence reflects that those symptoms were 
experienced well before she filed her February 2004 claim for 
an increased evaluation, and the current medical evidence of 
record does not indicate that she still has those 
manifestations.  In addition, although the Veteran 
occasionally complained of left hand tingling and numbness, 
and on one occasion had decreased sensation in all 10 
fingertips, the remainder of the evidence of record reflects 
that the Veteran's neurological symptoms were mainly in her 
right upper extremity and her right lower extremity, and do 
not indicate a diagnosis of a left hand or left upper 
extremity neurological manifestation of her MS.  The Board 
acknowledges that the Veteran has also reported symptoms of 
sexual dysfunction as a result of her MS.  However, as 
previously noted, the RO has awarded special monthly 
compensation based on the loss of use of the creative organ 
for those symptoms of the Veteran's MS.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009).  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's MS is evaluated as depression and cognitive 
dysfunction under 38 C.F.R. § 4.130, Diagnostic Code 9440; as 
Lhermitte's sign under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5243; as sensory loss of the right upper extremity under 
38 C.F.R. § 4.124a, Diagnostic Code 8513; as sensory loss of 
the right lower extremity under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520; and as fatigue and heat intolerance 
under 38 C.F.R. § 4.88b, Diagnostic Codes 6399-6354.  The 
criteria of these diagnostic codes are found by the Board to 
specifically contemplate the level of disability and 
symptomatology manifested by the Veteran's MS.  As noted 
above, the Veteran's depression and cognitive dysfunction are 
manifested by short-term memory impairment, disturbance in 
motivation and mood, and difficulty establishing and 
maintaining effective relationships with no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty understanding 
complex commands; impairment of both long-term and short-term 
memory; impaired judgment; or impaired abstract thinking.  
The Veteran's Lhermitte's sign is manifested by full cervical 
and lumbar range of motion and no evidence of ankylosis.  The 
Veteran's sensory loss of the right upper extremity is 
manifested by no more than mild incomplete paralysis of all 
radicular groups.  Prior to January 12, 2008, the Veteran's 
sensory loss of the right lower extremity is manifested by no 
more than mild incomplete paralysis of the sciatic nerve.  On 
and after January 12, 2008, the Veteran's sensory loss of the 
right lower extremity is manifested by no more than moderate 
incomplete paralysis of the sciatic nerve.  The Veteran's 
fatigue and heat intolerance is manifested by fatigue, 
decreased energy, soreness, no evidence of periods of 
incapacitation, and no evidence of nearly constant symptoms 
that restrict routine daily activities by less than 25 
percent of pre-illness levels.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the evaluations 
assigned, which equate to a 70 percent combined disability 
rating for the Veteran's MS, both prior to and on and after 
January 12, 2008.  Ratings in excess of those assigned are 
provided for certain manifestations of the Veteran's MS with 
depression and cognitive dysfunction, Lhermitte's sign, 
sensory loss to the right upper extremity, sensory loss to 
the right lower extremity, and fatigue with heat intolerance, 
but the medical evidence of record does not demonstrate that 
such manifestations were present in this case.  The criteria 
for the disability rating assigned more than reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluations 
are adequate and no referral is required. 

After review of the evidence of record, there is no evidence 
of record that would warrant a rating in excess of those 
assigned for the Veteran's service-connected disorders at any 
time during the period pertinent to this appeal.  38 U.S.C.A. 
5110 (West 2002); see also Hart, 21 Vet. App. at 509.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 30 percent for the Veteran's MS 
with depression and cognitive dysfunction is denied.

An evaluation in excess of 30 percent for the Veteran's MS 
with Lhermitte's sign is denied.

An evaluation in excess of 20 percent for the Veteran's MS 
with sensory loss to the right upper extremity is denied.

Prior to January 12, 2008, an evaluation in excess of 10 
percent for the Veteran's MS with sensory loss to the right 
lower extremity is denied.  

On and after January 12, 2008, an evaluation of 20 percent, 
but no more, for the Veteran's MS with sensory loss to the 
right lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for the Veteran's MS 
with fatigue and heat intolerance is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


